Citation Nr: 0737237	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-29 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1977 to 
November 1992 with subsequent service in the Reserves. This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran is not shown to have marked limitation of 
motion of his right ankle.

2.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is bilateral hearing loss 
otherwise related to such service.  

3.  Tinnitus was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is tinnitus otherwise related to such service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ankle injury have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic 
Code 5271 (2007).

2.  The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met. 38 
U.S.C.A. §§ 1101, 1110, 1141, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

3. The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1141, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2003, 
November 2004, March 2006, August 2006, and September 2006. 
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, 
the March 2006 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claims. The service 
medical records and VA outpatient treatment medical records 
are associated with the claims file. Additionally, the 
veteran was afforded VA examinations in connection with his 
claims. The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide his claims. As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

The Merits of the Claims

Increased evaluation of residuals from a right ankle injury

The veteran contends his service connected ankle disability 
warrants higher rating than the 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5271. Because the evidence 
does not show that the veteran has marked limitation of 
motion under Diagnostic Code 5271, the claim will be denied.

The veteran sustained a fracture of the right ankle during 
service. This disability of residuals of an injury to the 
right ankle was service connected in August 1993, and in 
April 2003 a disability rating of 10 percent was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).

The rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 provide for a 10 percent evaluation when there is 
moderate limitation of motion of the ankle and a 20 percent 
evaluation when there is marked limitation of motion of the 
ankle. A 20 percent rating is the highest possible schedular 
rating under Diagnostic Code 5271. A veteran's pain, 
swelling, weakness, and excess fatigability must also be 
considered when determining the appropriate evaluation for a 
disability using the limitation of motion diagnostic codes. 
38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 
10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA treatment records show that the veteran has sought 
treatment for his right ankle condition since 2003. The 
veteran underwent surgery on his ankle in May 2006 to remove 
hardware.    

The veteran was afforded a December 2006 VA examination on 
his right ankle.  The examiner noted that the veteran 
reported intermittent pain.  However, the examiner also noted 
that the veteran reported that his ankle does not interfere 
with his daily activities, as he was not missing work and did 
not experience excessive fatigability from his ankle 
condition.  Physical examination found 5 degrees of 
dorsiflexion, 5 degrees of rotation, and 35 degrees of 
plantar flexion. Normal range of motion for the ankle is 0-20 
degrees dorsiflexion and 0-45 degrees plantar flexion. 38 
C.F.R. § 4.71a, Plate II. The examiner noted that there was 
no change in range of motion or pain upon repetitive motion.  


Examining the record as a whole reveals there are subjective 
complaints of pain and clinical findings of some limitation 
of motion and tenderness to palpitation. Given the function 
remaining in the veteran's right ankle, the absence of 
swelling or fatigue and the limited amount of pain and 
tenderness of the ankle, the criteria for a higher evaluation 
have not been met.

The Board has considered rating the veteran's disability 
under the provisions for the application of other ankle 
codes. However, as there is no evidence of ankylosis, neither 
Diagnostic Code 5270, pursuant to which the severity of ankle 
ankylosis is evaluated, nor Diagnostic Code 5272, pursuant to 
which the severity of subtalar or talar joint ankylosis is 
evaluated, is appropriate. Similarly, as there is no evidence 
of malunion of the os calcis or astragalus, as contemplated 
by Diagnostic Code 5273, or astragalectomy, as contemplated 
under Diagnostic Code 5274, a rating under these codes is not 
appropriate.

As such, an increased evaluation for the veteran's residuals 
of a right ankle injury is not warranted. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  
	
Service connection for bilateral hearing loss and tinnitus

The veteran contends that he has bilateral hearing loss and 
tinnitus and it is the result of noise exposure during active 
duty service. Because the veteran does not have hearing loss 
as defined by VA regulation in the veteran's right ear; and 
the evidence does not show a nexus between the veteran's 
tinnitus and hearing loss in the left ear, these claims are 
denied.  

Service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
for VA purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385. 
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

The veteran's service medical records are negative for any 
findings or complaints of hearing loss or tinnitus. However, 
laws and regulations do not require in-service complaints of 
or treatment for hearing loss disability or tinnitus in order 
to establish service connection. See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992). Throughout the record and in the 
September 2007 Travel Board hearing, the veteran alleges he 
had noise exposure from daily gunfire as part of his job as a 
security policeman.  

The veteran is competent to report in service noise exposure. 
Charles v. Principi, 16 Vet. App. 370 (2002). The veteran DD-
214 indicates that his occupation was a law enforcement 
supervisor. 

While the veteran is competent to report noise exposure from 
gunfire during active duty service, and is credible in this 
respect, remaining are questions of whether the veteran has a 
disability for VA purposes and if so, whether such 
disabilities are linked to the reported in-service acoustic 
trauma. See Pond v. West, 12 Vet. App. 341, 346 (1999); Rose 
v. West, 11 Vet. App. 169, 171 (1998) ((Observing that the 
essential components of a successful claim of service 
connection are (1) evidence of an injury in military service 
or a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event)).  

The veteran was afforded an April 2003 audiology examination 
for hearing loss and tinnitus. There are no other post-
service audiological records associated with the claims file. 
The April 2003 VA examination results are as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
5
5
10
LEFT
10
5
15
40

The Maryland CNC Speech Discrimination results are 100 
percent for both ears.

The veteran did not meet the VA-specified criteria for a 
hearing loss disability in the right ear. 38 C.F.R. § 4.85. 
Without a current disability, service connection cannot be 
established. Brammer v. Derwinski, 3 Vet App 223 (1992).  

In the left ear, the veteran was diagnosed with "left 
minimal high frequency sensorineural hearing loss" and 
"left constant tinnitus." The examiner elicited a self-
reported history from the veteran concerning his noise 
exposure and reviewed the claims file. The examiner noted 
that the service medical records were negative for hearing 
loss and that the veteran reported post-service noise 
exposure. Additionally, the examiner referred to a May 1996 
post-service hearing examination record in which the veteran 
denied experiencing "[r]inging in ears." After considering 
the record, he stated that it was less likely than not that 
the veteran's current left ear hearing loss and tinnitus is 
related to his active duty service. 

Service connection is not warranted as there is no competent 
medical evidence of a nexus of the veteran's left ear hearing 
loss and tinnitus to active duty service. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). Thus, service connection for bilateral 
hearing loss and tinnitus is not warranted. 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for a right ankle disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


